GILBERT, Circuit Judge.
The plaintiff in error was convicted of violation of the Bone Dry Law of Alaska (39 Stat. 903, c. 53 [48 U.S.C.A. § 261 et seq.]), in that he willfully and unlawfully had in his possession for sale intoxicating liquor, and he was sentenced to pay a fine of $800 and to be imprisoned three months in jail.
It is contended that the Bone Dry Law of Alaska has been repealed by the National Prohibition Act (27 U.S.C.A. § 1 et seq.), the penalty for violation of which for a first offense, as here, is a fine of $500 without imprisonment. The National Prohibition Act provides: “All provisions of law that are inconsistent with this act are repealed only to the extent of such inconsistency and the regulations herein provided for the manufacture or traffic in intoxicating liquor shall be construed as an addition to existing laws.” 41 Stat. 317 (27 U.S.C.A. § 51). ‘
There can be no question that the act takes- the place of prior general statutes of the United States so far as they are inconsistent therewith. United States v. Sohm (D.C.) 265 F. 910. But it does not follow that it repeals the express provisions of a local statute adopted expressly for Alaska. In legislating for a territory Congress exercises *41the combined powers of a national and a state government. The Bone Dry Law of Alaska stands upon the same footing it would have had it been enacted by a territorial Legislature created by Congress. In re Murphy, 5 Wyo. 309, 40 P. 398. And it is well settled that a law of a territory will subsist and be enforced concurrently with a general law of Congress applicable throughout the United States on the same subject-matter. Territory v. Guyott, 9 Mont. 46, 22 P. 134; State v. Norman, 16 Utah, 463, 52 P. 986; Moore v. People, 14 How. 13, 14 L.Ed. 306.
Congress enacted the Bone Dry Law for Alaska, and 20 months later it enacted the National Prohibition Act. In enacting the latter Congress was adopting legislation for the whole United States to carry out the provisions of the Eighteenth Amendment. In enacting the Bone Dry Law, on the other hand, Congress was pursuing its policy of prohibition in Indian country. That policy as to Alaska was first manifested by legislation enacted on July 27, 1868, for the prevention of the importation and sale of intoxicating liquors in Alaska, the population of which was largely composed of Indians, and it was continued without interruption until the enactment of the Bone Dry Law of February 14, 1917. That act contains provisions peculiarly applicable to Alaska, and which are more drastic and far-reaching, and involve severer penalties for the same offense, than do the provisions of the National Prohibition Act.
What is there to show that the National Prohibition Act was intended to replace the Bone Dry Law of the territory of Alaska? It is not to be found in the statute, which provides that the Constitution of the United States and all the laws thereof “which are hot locally inapplicable” shall have the same force and effect within the said territory as elsewhere in the United States. That is a general provision which is found in the organic act of all the territories. It is simply an extension of the laws of the United States to the territory. It does not stand in the way of or affect thé construction of special congressional legislation solely for the territory.
The provision of the National Prohibition Act for the punishment of selling liquor in Alaska is “locally inapplicable” in Alaska, for the reason that Congress has pro*42vided for a severer penalty for the act when committed there.
“A general act repealing all acts that are inconsistent with its provisions will usually be construed to refer to general statutes alone and not to include special or local laws.” 25 R.C.L. 913.
“The presumption against implied repeals has peculiar and special force when the conflicting provisions which are thought to work a repeal are contained in a local or special act and a later general act. The presumption is that the special is intended to remain in force as an exception to the general act, especially where both laws were enacted at the same time or are substantially contemporaneous. And there is a tendency to hold that where there are two acts, one a special or local act, which certainly includes the matter in question, and the other a general act, which, standing alone, would include the same matter, so that the provisions of the two acts conflict, the special or local act must be given the effect of establishing an exception to the general act. Hence it is a canon of statutory construction that a later statute, general in its terms and not expressly repealing a prior special statute, will ordinarily not affect the special provisions of the earlier statute.” 25 R.C.L. 927.
In Washington v. Miller, 235 U.S. 422, 428, 35 S.Ct. 119, 122, 59 L.Ed. 295, it is said: “Where there are two statutes upon the same subject, the earlier being special and the later general, the presumption is, in the absence of an express repeal, or an absolute incompatibility, that the special is intended to remain in force as an exception to the general.”
See, also, Ex parte United States, 226 U.S. 420, 424, 33 S.Ct. 170, 57 L.Ed. 281, and Petri v. Creelman Lumber Co., 199 U.S. 487, 26 S.Ct. 133, 50 L.Ed. 281.
The decision in Page v. Burnstine, 102 U.S. 664, 26 L. Ed. 268, involves considerations which have no application to the present case. What was there decided is concisely stated in McAllister v. United States, 141 U.S. 174, 184, 11 S.Ct. 949, 953, 35 L.Ed. 693, by Mr. Justice Harlan, who wrote the opinion in both cases, and who said that the conclusion in Page v. Burnstine was reached — “not because the courts of the District of Columbia were adjudged to be *43of the class in which the judicial power of the United States was vested by the Constitution, but because all the acts relating to the competency of witnesses when construed together, indicated that that section of the Revised Statutes applied to the courts of the District of Columbia.”
In the nature of things there could be no reason, and no reason is suggested, why Congress should intend to establish a rule of evidence in the District of Columbia different from that which obtained elsewhere in the federal courts of the United States. But there was reason for such discrimination as to the liquor laws of the District of Alaska.
The right to manufacture liquor for any purpose in Alaska has never been granted by any act of Congress, yet, if the contention of the plaintiff in error is correct, Congress has now granted that right in declaring, in the national act, “liquor for non-beverage purposes and wine for sacramental purposes” may be manufactured. It follows, also, if the contention is correct, that Congress has by the national act repealed that portion of section 2139 of the Revised Statutes (25 U.S.C.A. § 241) which provides, “No ardent spirits * * * shall be introduced, under any pretense, into the Indian country,” and has greatly modified the penalty for introducing liquors into an Indian reservation, for an Indian reservation is affected by the national act in no lesser degree than is the territory of Alaska.
In brief, we think that the Bone Dry Law of Alaska remains in force, just as do the prohibition laws of the states, and the National Prohibition Act, although in force in all jurisdictions, affects no more the Alaskan act than it does the state acts.
The judgment is affirmed.